EXHIBIT 10.3
PepsiAmericas, Inc.
Executive Deferred Compensation Plan

 
(As Amended and Restated Effective January 1, 2008)

 



--------------------------------------------------------------------------------



 



PepsiAmericas, Inc. Executive Deferred Compensation Plan
PepsiAmericas, Inc., effective January 1, 2008 (“Effective Date”), adopts,
amends and restates the PepsiAmericas, Inc. Executive Deferred Compensation Plan
(“Plan”).
This Plan is intended, with respect to each participating employer, to be in
part an unfunded, deferred compensation plan for a select group of management or
highly compensated employees, as described in Sections 201(2), 301(a)(3), and
401(a)(1) of the Employee Retirement Income Security Act of 1974 (“ERISA”) and
in part to be an excess benefit plan described in Section 3(36) of ERISA.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS
    1    
ARTICLE II PARTICIPATION
    10  
2.1 Eligibility
    10    
ARTICLE III PARTICIPANT DEFERRAL ELECTIONS
    10  
3.1 Employee Deferral Election
    10  
3.2 Election Procedures
    11  
3.3 Coordination with RSP
    11    
ARTICLE IV DEFERRALS AND POSTINGS
    11  
4.1 Employer Savings Deferral
    11  
4.2 Employee Savings Deferral
    11  
4.3 Employer Nonelective Deferral
    12  
4.4 Retirement Bonus Account Deferral
    12  
4.5 Fixed Date Bonus Account Deferral
    12    
ARTICLE V ACCOUNTING FOR PARTICIPANTS’ ACCOUNTS AND FOR INVESTMENT FUNDS
    13  
5.1 Individual Participant Accounting
    13  
5.2 Accounting for Investment Funds
    13    
ARTICLE VI INVESTMENT FUNDS AND ELECTIONS
    14  
6.2 Investment of Deferrals
    14  
6.3 Investment of Accounts
    14  
6.4 Procedures
    14    
ARTICLE VII VESTING AND FORFEITURES
    15  
7.1 Fully Vested Deferral Accounts
    15    
ARTICLE VIII WITHDRAWALS
    16  
8.1 Withdrawals for Unforeseen Emergency
    16  
8.2 Withdrawal Processing
    16    
ARTICLE IX DISTRIBUTIONS
    17  
9.1 Form and Timing of Employee Savings Account and Employer Savings Account
Distributions
    17  
9.2 Form and Timing of Retirement Bonus Account Distributions
    18  
9.3 Form and Timing of Fixed Date Bonus Account Distributions
    19  
9.4 Change or Revocation of Election for Grandfathered Accounts
    19  
9.5 Change or Revocation of Election for Non-Grandfathered Accounts Fixed Rate
Bonus Account
    19  
9.6 Transitional Election Changes for Non-Grandfathered Accounts
    19  
9.7 Survivor Benefit of Accounts
    19  
9.8 Cashout Distributions
    20  
9.9 PepsiCo Transfer Account
    20  
9.10 Payment of Grandfathered Accounts Due to a Change of Control
    20  
9.11 Payment of Non-Grandfathered Accounts Due to a Change of Control
    20  
9.12 Delta Transfer for Account
    20  
9.13 Payment of Grandfathered Account Due to an Investment Grade Rating Change
    20  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(cont.)

         
 
  Page
ARTICLE X AMENDMENT
    21  
10.1 Prior to a Change of Control
    21  
10.2 After a Change of Control
    21    
ARTICLE XI TERMINATION
    21    
ARTICLE XII ADMINISTRATION
    22  
12.1 Authority to Administer Plan
    22  
12.2 Facility of Payment
    22  
12.3 Claims Procedure
    22  
12.4 Notices to Participants, Etc.
    26  
12.5 Notices to Senior Vice President
    26    
ARTICLE XIII PARTICIPATING EMPLOYERS
    27  
13.1 Adoption
    27  
13.2 Transfers of Employment
    27  
13.3 Withdrawal from Plan
    27    
ARTICLE XIV MISCELLANEOUS PROVISIONS
    27  
14.1 Finality of Determination
    27  
14.2 Expenses
    27  
14.3 Indemnification and Exculpation
    27  
14.4 Funding
    28  
14.5 Corporate Action
    28  
14.6 Interests not Transferable
    28  
14.7 Effect on Other Benefit Plans
    29  
14.8 Legal Fees and Expenses
    29  
14.9 Deduction of Taxes from Amounts Payable
    29  
14.10 Facility of Payment
    29  
14.11 Merger
    30  
14.12 Compliance with Code Section 409A
    30  
14.13 Gender and Number
    30  
14.14 Invalidity of Certain Provisions
    30  
14.15 Headings
    30  
14.16 Notice and Information Requirements
    30  
14.17 Governing Law
    31    
1. Section 7.2 Partially Vested Deferral Accounts shall be amended by inserting
a new subsection (a)(5), to read as follows:
    32    
2.  This Amendment No. 1 shall be effective on the date written below
    32  

ii



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
     The following Sections of this Article I provide basic definitions of terms
used throughout this Plan, and whenever used herein in a capitalized form,
except as otherwise expressly provided, the terms shall be deemed to have the
following meanings:
     1.1 “Accounting Period” means each business day.
     1.2 “Accounts” means the record of a Participant’s interest in this Plan
represented by his or her:
     (a) “Employee Savings Account” which means a Participant’s interest in this
Plan composed of Employee Savings Deferrals posted for each Plan Year to the
Participant under this Plan, for such Plan Year, plus all income and gains
deemed credited to and minus all losses deemed charged to such Account, as
measured by the investment returns of each Investment Fund designated by the
Participant, and minus all withdrawals and distributions actually charged to
such Account; and
     (b) “Employer Savings Account” which means a Participant’s interest in this
Plan composed of Employer Savings Deferrals and Employer Nonelective Deferrals
posted for each Plan Year to the Participant under this Plan for such Plan Year,
plus all income and gains deemed credited to and minus all losses deemed charged
to such Account, as measured by the investment returns of each Investment Fund
designated by the Participant, and minus all withdrawals and distributions
actually charged to such Account.
     (c) “AIP Deferral Accounts” which consist of the following Accounts:
     (1) “Retirement Bonus Account” which means a Participant’s interest in this
Plan composed of Bonus Deferrals posted for each Plan Year to the Participant
under this Plan, for such Plan Year which are to be paid in the same manner as
the Employee Savings Account, plus all income deemed credited to and minus all
losses deemed charged to such Account, as measured by the investment returns of
each Investment Fund designated by the Participant, and minus all withdrawals
and distributions actually charged to such Account.
     (2) “Fixed Date Bonus Account” which means a Participant’s interest in this
Plan composed of Bonus Deferrals posted for each Plan Year to the Participant
under this Plan for such Plan Year which are to be paid on a specific Payment
Date selected by the Participant for that Plan Year’s Bonus Deferrals, plus all
income deemed credited to and minus all losses deemed charged to such Account,
as measured by the investment

1



--------------------------------------------------------------------------------



 



returns of each Investment Fund designated by the Participant, and minus all
withdrawals and distributions actually charged to such Account.
     (d) “PepsiCo Transfer Account” which means a Participant’s interest in this
Plan composed of liabilities and obligations accrued by a Participant as of the
Effective Date under the PepsiCo Executive Income Deferral Program, which
liabilities and obligations are assumed by this Plan to the extent provided by
this Plan.
     (e) “Delta Transfer Account” which means a Participant’s interest in this
Plan composed of liabilities and obligations accrued by a Participant as of the
Effective Date under the Delta Beverage Group, Inc. Deferred Compensation Plan,
which liabilities and obligations are assumed by this Plan to the extent
provided by this Plan.
         1.3 “Advance Election” means a Participant’s Deferral Election to
receive his or her Employee Savings Account and Employer Savings Account and
Retirement Bonus Account in a lump sum or an Installment Form of Payment.
         1.4 “AIP Award” means the amount of award payable to a Participant
under the PepsiAmericas, Inc. Annual Incentive Compensation Plan.
         1.5 “AIP Compensation” means the amount of the AIP Award.
         1.6 “Appendix” means a written supplement attached to this Plan and
made a part hereof which has been added in accordance with the provisions of
this Plan.
         1.7 “Beneficiary” means, with respect to the balance of a Participant’s
Accounts as of the death of such Participant, each person designated by the
Participant on his or her most recent Beneficiary election form. An individual
who is entitled to receive a Survivor Benefit on and after the death of a
Participant will remain a Beneficiary until the receipt of the balance of all of
such Accounts to which he or she is entitled.
         1.8 “Board of Directors” means the board of directors of the Company or
the Parent.
         1.9 “Bonus Deferral” means the amount of voluntary salary reduction
elected by the Participant for a Plan Year from his or her AIP Award.
         1.10 “Change of Control (for Grandfathered Accounts)” means, determined
separately for each Participating Employer, an event which shall be deemed to
have occurred if (i) there shall be consummated (A) any consolidation or merger
of the Parent, if one exists, or the Participating Employer in which either the
Parent or the Participating Employer, respectively, is not the continuing or
surviving corporation or pursuant to which shares of the Parent’s or the
Participating Employer’s common stock are converted into cash, securities or
other property, other than a merger in which the holders of the Parent’s or the
Participating Employer’s common stock, respectively,

2



--------------------------------------------------------------------------------



 



immediately prior to the merger have substantially the same proportionate
ownership of common stock of the surviving corporation immediately after the
merger, or (B) any sale, lease, exchange or other transfer (in one transaction
or in a series of related transactions) of all or substantially all the assets
of either the Parent or the Participating Employer, or (ii) the shareholders of
either the Parent or the Participating Employer shall approve any plan or
proposal for such corporation’s liquidation or dissolution, or (iii) any person
(as such term is used in Sections 13(d) and 14(d)(2) of the Exchange Act, other
than the Parent, Participating Employer or their subsidiaries, or any employee
benefit plan sponsored by the Parent, the Participating Employer or their
subsidiaries, shall become the beneficial owner (within the meaning of
Rule 13d-3 under the Exchange Act) of securities of either the Parent or the
Participating Employer representing twenty-five percent (25%) or more of the
combined voting power of the Parent’s or the Participating Employer’s,
respectively, then outstanding securities ordinarily (and apart from rights
accruing in special circumstances) having the right to vote in the election of
directors, as a result of a tender or exchange offer, open market purchases,
privately negotiated purchases or otherwise, or (iv) at any time during a period
of two consecutive years, individuals who at the beginning of such period
constituted the board of directors of the Participating Employer shall cease for
any reason to constitute at least a majority thereof, unless the election or the
nomination for election by the Parent’s or the Participating Employer’s
shareholders, respectively, of each new director during such two-year period was
approved by a vote of at least two-thirds of the directors then still in office
who were directors at the beginning of such two-year period; provided however,
notwithstanding (i), (ii), (iii) or (iv) above, the proposed transaction wherein
PepsiCo, Inc. would acquire a less than fifty percent (50%) interest in the
common stock of Whitman Corporation or its successor by merger shall not
constitute a “Change of Control.”
     “Change of Control (for Non-Grandfathered Accounts)” shall be deemed to
have occurred if:
     (a) any one person or more than one person acting as a group acquires
ownership of stock of the Company that, together with the stock held by such
person or group, constitutes more than fifty percent (50%) of the total fair
market value or total voting power of the stock of the Company, other than a
merger in which the holders of the Company’s common stock immediately prior to
the merger have substantially the same proportionate ownership of common stock
of the surviving corporation immediately after the merger. However, if any one
person or more than one person acting as a group, is considered to own more than
fifty percent (50%) of the total fair market value or total voting power of the
stock of the Company, the acquisition of additional stock by the same person or
persons is not considered to cause a change in the ownership of the Company or
to cause a change in the effective control of the Company; or
     (b) any one person, or more than one person acting as a group acquires (or
has acquired during the twelve (12) month period ending on the date of the most
recent acquisition by such person or persons) ownership of stock of

3



--------------------------------------------------------------------------------



 



the Company possessing thirty percent (30%) percent or more of the total voting
power of the stock of the Company; or
     (c) any one person, or more than one person acting as a group acquires (or
has acquired during the twelve (12) month period ending on the date of the most
recent acquisition by such person or persons) assets from the Company and/or a
Participating Employer that has a total gross fair market value equal to or more
than forty percent (40%) of the total gross fair market value of all of the
assets of the Company and the Participating Employers, taken as a whole,
immediately prior to such acquisition or acquisitions;
     (d) any one person, or more than one person acting as a group acquires (or
has acquired during the twelve (12) month period ending on the date of the most
recent acquisition by such person or persons) stock of one or more Participating
Employer where the total gross fair market value of the assets of such
Participating Employer(s) is equal to or more than forty percent (40%) of the
total gross fair market value of all of the assets of the Company and the
Participating Employers, taken as a whole, immediately prior to such acquisition
or acquisitions; or
     (e) a majority of the members of the Company’s or a Participating
Employer’s Board is replaced during any twelve (12) month period by Directors
whose appointment or election is not endorsed by a majority of the members of
the Company’s or the Participating Employer’s Board prior to the date of the
appointment or election.
     Notwithstanding (a), (b), (c) or (d) above, a proposed transaction wherein
PepsiCo, Inc. would acquire a less than fifty percent (50%) interest in the
common stock of the Company or its successor shall not constitute a Change of
Control.
     1.11 “Company” means PepsiAmericas, Inc. or any successor entity by
operation of law or any successor entity which affirmatively adopts the Plan,
the Trust and the obligations of PepsiAmericas, Inc. with respect to the Plan
and the Trust.
     1.12 “Compensation” means the amount recognized under this Plan from which
a Participant can make a Deferral. Specific types of Compensation with respect
to each Participating Employer include:
     (a) For all purposes other than in (b) or (c) below, for any Plan Year, a
Participant’s “Compensation,” as defined in the RSP for the Plan Year.
Notwithstanding the preceding sentence, Compensation shall be determined
     (1) without regard to the Compensation Limit;
     (2) by including a Participant’s AIP Award paid or payable during the Plan
Year (whether or not payment of all or a portion of the AIP Award is deferred by
the Participant to a later Plan Year) but will not include that portion of an
AIP Award plus earnings paid during the same Plan Year as

4



--------------------------------------------------------------------------------



 



a result of an earlier election to defer payment of such portion of the AIP
Award; and
(3) by including Employee Savings Deferrals deferred during the Plan Year.
     (b) For purposes of Bonus Deferrals and AIP Deferrals, a Participant’s AIP
Award (other than that portion of the AIP Award which is an Employee Savings
Deferral) and excluding an amount equal to the sum of (i) the Employee’s portion
of taxes imposed by the Federal Insurance Contributions Act with respect to the
AIP Award, with respect to the Employer Savings Deferrals on the portion of the
AIP Award which is an Employee Savings Deferral.
     1.13 “Compensation Committee” means the Management Resources and
Compensation Committee of the Board of Directors.
     1.14 “Compensation Limit” means the limitation on the amount of
Compensation which may be considered after application of Code
Section 401(a)(17).
     1.15 “Contribution Dollar Limit” means the combined annual applicable
dollar amount and catch-up contribution limit imposed on each Participant
pursuant to Sections 402(g)(1)(B) and 414(v) of the Code (as indexed for cost of
living adjustments pursuant to Code Sections 402(g)(4) and 414(v)(2)(C)).
     1.16 “Conversion Election” means an election on such form that may be
required to be completed by a Participant to change the method of measuring the
investment return on all or some specified portion of such Participant’s
Accounts. No Conversion Election shall be deemed to have been given unless it is
complete and delivered in accordance with the procedures established by the
Senior Vice President.
     1.17 “Deferrals” means amounts posted to this Plan by the Company or a
Participant. Specific types of deferrals include:
     (a) “Employee Savings”. An amount posted based upon the Participant’s
Deferral Election.
     (b) “Employer Savings”. An amount posted based upon the Employee Savings
Deferral made by the eligible Participant.
     (c) “Employer Nonelective”. An amount posted based on the percentage level
of Pay Based Contributions made by the Participating Employer to the RSP for a
Plan Year.
     (d) “Bonus”. An amount posted to the Participant’s Retirement Bonus Account
or Fixed Date Bonus Account based upon the Participant’s Deferral Election to
defer some or all of his or her AIP Compensation.

5



--------------------------------------------------------------------------------



 



     1.18 “Deferral Election” or “Election” means irrevocable elections (subject
to Section 3.3) made by a Participant (a) to reduce his or her Compensation for
each payroll period during a Plan Year by an amount equal to the product of his
or her Deferral Percentage and such Compensation subject to the Deferral
Election, and to select the form such compensation shall be paid following
Termination of Employment.
     For purposes of Bonus and AIP Deferrals, Election also means irrevocable
elections (subject to Section 3.3) made by a Participant (a) to select whether
Bonus Deferrals for that Plan Year will be paid either (1) in the same manner
and time as Employee Savings Deferrals, or (2) on a Payment Date specified by
the Participant; and (b) if the Bonus Deferral is to be paid at a specified date
selected by the Participant, to select the Payment Date for that Plan Year’s
Bonus Deferral.
     Deferral Elections shall be made prior to the start of the Plan Year for
which the Compensation is earned, provided that an election to defer
performance-based Compensation as defined in Section 409A of the Code shall be
made no later than the 180th day of the Plan Year in which such
performance-based Compensation is earned, regardless of when paid. In addition,
an individual who becomes a Participant during the Plan Year shall have thirty
(30) days to complete their Deferral Elections for Compensation that is not yet
earned.
     1.19 “Deferral Percentage” means (a) with respect to Employee Savings
Deferrals, the percentage of a Participant’s Compensation for a Plan Year which
is to be deferred and posted to this Plan and, (b) with respect to Bonus
Deferrals, the percentage of a Participant’s AIP Compensation for a Plan Year
which is to be deferred and posted to this Plan.
     1.20 “Effective Date” means January 1, 2008, the date on which the
provisions of this amended and restated Plan became effective, unless otherwise
noted.
     1.21 “Eligible Employee” means (a) with respect to AIP Deferrals, each
Employee who is participating in the PepsiAmericas, Inc. Annual Incentive
Compensation Plan during that Plan Year with respect to which an AIP Award is
granted, (b) with respect to all other portions of the Plan, each Employee who
is participating in the PepsiAmericas, Inc. Annual Incentive Compensation Plan
during that Plan Year, and (c) is also a highly compensated employee or a member
of a select group of management employees, as determined by the Senior Vice
President, and (d) is designated by the Senior Vice President as an Eligible
Employee.
     1.22 “Employee” means any person who is considered to be an employee of a
Participating Employer pursuant to the personnel policies of the Participating
Employer; and on and after a Change of Control, who renders services as a common
law employee to the Participating Employer.
     1.23 “Employer” means a member of the same controlled group of
corporations, within the meaning of Section 414(b) and (c) of the Code, as the
Company.

6



--------------------------------------------------------------------------------



 



     1.24 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     1.25 “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     1.26 “Good Reason” means:
     (1) A material diminution in the Participant’s base Compensation;
     (2) A material diminution in the Participant’s authority, duties, or
responsibilities;
     (3) A material diminution in the authority, duties, or responsibilities of
the supervisor to whom the Participant is required to report, including a
requirement that a Participant report to a corporate officer or employee instead
of reporting directly to the Board;
     (4) A material diminution in the budget over which the Participant retains
authority; or
     (5) A material change in the geographic location at which the Participant
must perform services.
The Participant must provide notice to the Senior Vice President of the
existence of the condition described above within ninety (90) days of the
initial existence of any such condition. The Company shall have thirty (30) days
following receipt of the notice during which the Company may remedy the
condition and not be required to make payment to the Participant in accordance
with Section 9.11.
     1.27 “Grandfather Accounts” means the vested portion of each of the
Accounts on December 31, 2004, adjusted for gains and losses.
     1.28 “Insider” means for a Plan Year, or any portion thereof, the
Participant is subject to the reporting requirements of Section 16 of the
Exchange Act.
     1.29 “Installment Form of Payment” means, with respect to Employee Savings
Account, Employer Savings Account, and Retirement Bonus Account, the payment of
such Accounts in annual installments over a period of fifteen (15) years, or if
paid pursuant to an Advance Election, over a period of five (5) years or ten
(10) years, with each installment being an amount equal to the amount determined
by dividing the applicable balance of such Accounts as of the date of payment by
the number of dates of payment remaining in the installment period (including
the current date of payment), and each annual installment being paid on the one
year anniversary of the first payment.

7



--------------------------------------------------------------------------------



 



     1.30 “Internal Revenue Code” or “Code” means the Internal Revenue Code of
1986, as amended, any subsequent Internal Revenue Code and final Treasury
Regulations. If there is a subsequent Internal Revenue Code, any references
herein to Internal Revenue Code Sections shall be deemed to refer to comparable
Sections of any subsequent Internal Revenue Code.
     1.31 “Investment Election” means an election made by a Participant to
direct the method of measuring the investment return on the Participant’s
Accounts.
     1.32 “Investment Fund” or “Fund” means one or more of the investment
alternatives which are available under the RSP at any determination date unless
designated otherwise by the Management Committee, and which are used by this
Plan as a measurement of investment return on Accounts.
     1.33 “Management Committee” means the Management Committee appointed
pursuant to the terms of the Trust which will have the power to manage and
control the operation and administration of this Plan.
     1.34 “Non-Grandfathered Accounts” means the unvested portion of each of the
Accounts on December 31, 2004, all contributions credited to each of the
Accounts beginning on January 1, 2005, as adjusted for investment gains and
losses.
     1.35 “Notice Date” means the date established as the deadline for a
Participant to return a Deferral Election or to provide any other notification
with respect to an administrative matter in order to be effective under this
Plan.
     1.36 “Parent” means any person (as such term is used in Sections 13(d) and
l4(d)(2) of the Exchange Act), other than any employee benefit plan sponsored by
the Parent or a Participating Employer, (i) having directly or indirectly a
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of securities of the Participating Employer representing twenty-five percent
(25%) or more of the combined voting power of the Participating Employer’s then
outstanding securities ordinarily (and apart from rights accruing in special
circumstances) having the right to vote in the election of directors; and
(ii) with an Investment Grade Rating.
     1.37 “Participant” means an Eligible Employee who begins to participate in
this Plan after completing the eligibility requirements. An individual will
remain a Participant until the distribution of the balance of all of his or her
Accounts.
     1.38 “Participating Employer” means an Employer that has adopted the Plan
in accordance with Article XIII.
     1.39 “Pay Based Contribution” means the “Pay Based Contribution” to the RSP
made by a Participating Employer with respect to Compensation paid to a
Participant.
     1.40 “Pension Plan” means the PepsiAmericas, Inc. Pension Plan for Salaried
Employees and any Successor Plan.

8



--------------------------------------------------------------------------------



 



     1.41 “Plan” means the PepsiAmericas, Inc. Executive Deferred Compensation
Plan, as it may be validly amended from time to time.
     1.42 “Plan Year” means the annual Accounting Period (or less than an annual
Accounting Period for a new Participant) with respect to each Participant which
ends on each December 31.
     1.43 “RSP” means the PepsiAmericas, Inc. Salaried 401(k) Plan.
     1.44 “Senior Vice President” means the Senior Vice President-Human
Resources or the Executive Vice President of Human Resources of PepsiAmericas,
Inc., or any person who shall succeed to the functional responsibilities of said
office. The Senior Vice President shall have the power and authority to act, to
the extent delegated to him or her, on behalf of the Company (and all Employers)
with respect to matters which relate to the Plan. The Senior Vice President may
empower a representative to act on its behalf and such person shall have the
authority to act within the scope of such empowerment to the full extent the
Senior Vice President could have acted.
     1.45 “Settlement Date” means the date on which financial transactions from
a Trade Date are considered to be settled which is deemed to be the same date as
of which such transaction would have settled under the RSP with respect to the
same type of financial transaction (e.g. Investment Election or Conversion
Election).
     1.46 “Spouse” means a person who is considered the Participant’s spouse
under the RSP.
     1.47 “Successor Plan” means a tax-qualified, retirement plan described in
Section 401(a) of the Code into which the assets and liabilities have been
merged or transferred in accordance with Section 414(l) of the Code and
Section 208 of ERISA from the Pension Plan or RSP, and which provides benefits,
options, features and rights, each comparable in material respects to those
available in the Pension Plan or RSP.
     1.48 “Survivor Benefit” means a monthly (or single sum) benefit payable to
a Beneficiary and determined in accordance with this Plan.
     1.49 “Sweep Date” means the date established by the Senior Vice President
as the cutoff date and time for the Senior Vice President to receive
notification with respect to a financial transaction in order to be processed
with respect to such Trade Date.
     1.50 “Termination of Employment” occurs when a person ceases to be an
Employee as determined by the personnel policies of a Participating Employer and
the definition of a separation from service contained in Section 409A of the
Code. The transfer of employment from a Participating Employer, or from one
affiliate of a Participating Employer, to another affiliate of a Participating
Employer shall not constitute a Termination of Employment for purposes of this
Plan. If a person would cease to be an Employee because of a Change of Control,
solely for the purpose of this

9



--------------------------------------------------------------------------------



 



Plan, such person will not be considered to have incurred a Termination of
Employment if the person’s successor employer, either expressly or by operation
of law, assumes the Plan, the obligations and liabilities of the Plan with
respect to such Participating Employer, and agrees to the responsibilities of
such Participating Employer under the Plan.
     1.51 “Trade Date” means the date as of which a financial transaction is
considered by this Plan to have occurred which is deemed to be the same date as
of which such transaction would have occurred under the RSP with respect to the
same type of financial transaction (e.g. Investment Election or Conversion
Election).
ARTICLE II
PARTICIPATION
     2.1 Eligibility. On or after the Effective Date:
     (a) Participant on the Effective Date. Each person who has a balance in his
or her Accounts as of the Effective Date shall be a Participant as of the
Effective Date.
     (b) Other Eligible Employee. Each other Eligible Employee shall become a
Participant with respect to the Plan Year at the time designated by the Senior
Vice President.
ARTICLE III
PARTICIPANT DEFERRAL ELECTIONS
     3.1 Employee Deferral Election.
     (a) For each Plan Year, a Participant who is an Eligible Employee and who
desires to have Employee Savings Deferrals made on his or her behalf shall file
an irrevocable Deferral Election specifying his or her Deferral Percentage with
respect to Employee Savings Deferrals and authorizing the Compensation otherwise
payable to him or her for a Plan Year to be reduced and deferred hereunder.
     (b) For each Plan Year a Participant who is an Eligible Employee and who
desires to have Bonus Deferrals made on his or her behalf shall file an
irrevocable Deferral Election specifying his or her Deferral Percentage with
respect to the AIP and authorizing such amount otherwise payable to him or her
for a Plan Year to be reduced and deferred hereunder.
     (c) For any Plan Year the Senior Vice President may determine the maximum
Deferral Percentages that shall be permitted.

10



--------------------------------------------------------------------------------



 



     (d) Any Deferral Election which has not been properly completed will be
deemed to not have been received and will be void. A Participant’s Deferral
Election shall be effective only if it is received on or before the Notice Date
for a Plan Year.
     3.2 Election Procedures. A Deferral Election will be effective only with
respect to Compensation paid in a Plan Year to which the Deferral Election
applies and only with respect to Compensation paid after the Notice Date for the
Deferral Election.
     3.3 Coordination with RSP. Notwithstanding a Participant’s Deferral
Election, if a Participant makes a “401(k) Hardship” withdrawal from the RSP
during a Plan Year, the “401(k) Hardship” withdrawal rules of the RSP suspending
the Deferral Election, which are intended to be applicable to this Plan, are
incorporated by reference herein and made a part hereof, but only to the extent
required by Treas. Reg. § 1.401(k)-1, in order for the RSP to be a qualified
cash or deferred arrangement.
ARTICLE IV
DEFERRALS AND POSTINGS
     4.1 Employer Savings Deferral.
     (a) Frequency and Eligibility. For each period after the Effective Date for
which an Eligible Participant makes an Employee Savings Deferral Election or
Bonus Deferral Election, the Participating Employer shall post to this Plan on
behalf of such Eligible Participant an Employer Savings Deferral as described in
subSection (b) below.
     (b) Posting and Allocation Method. The Employer Savings Deferral for each
period shall be an amount equal to the excess, if any, of (1) over (2) where
(1) is the lesser of the amount of his or her Compensation for the period
designated by the Eligible Participant as an Employee Savings Deferral or Bonus
Deferral Election on his or her Deferral Election and six percent (6%) of his or
her Compensation for the period and (2) is the amount of Employer Matching
Contributions made for the Eligible Participant for the same period to the RSP.
The aggregate amount of Employer Savings Deferrals shall be further reduced on
December 31 of each Plan Year by the amount of any “True Up Contribution” (as
defined in the RSP) made for the Eligible Participant to the RSP. The Employer
Savings Deferral shall be posted to the Employer Savings Account of such
Eligible Participant as of the same date the Employee Savings Deferral which it
matches is posted.
     4.2 Employee Savings Deferral.
     (a) Frequency and Eligibility. For each period for which a Participant’s
Employee Savings Deferral Election is in effect, the Participating Employer
shall post to this Plan on behalf of each Participant an Employee Savings
Deferral as described in subSection (b) below.

11



--------------------------------------------------------------------------------



 



     (b) Posting. The Employee Savings Deferral for each Participant shall be an
amount equal to (1) plus the excess, if any, of the sum of (2) plus (3) in
excess of (4) where (1) is the amount of his or her Bonus Deferral designated by
the Participant as an Employee Savings Deferral on his or her Deferral Election,
(2) is the amount of his or her Compensation (reduced by the Bonus Deferral) for
the period designated by the Participant as an Employee Savings Deferral on his
or her Deferral Election, (3) is the sum of similar amounts for each preceding
period in the Plan Year and (4) if the Participant is also a participant in the
RSP for that period, is the amount of the Contribution Dollar Limit for the Plan
Year. The Employee Savings Deferral shall be posted to the Employee Savings
Account of such Participant as of the date such Compensation (or Bonus Deferral)
amount would otherwise have been paid to the Participant.
     4.3 Employer Nonelective Deferral.
     (a) Frequency and Eligibility. For each period for which the Participating
Employer makes a Pay Based Contribution to the RSP on behalf of an Eligible
Participant’s Compensation, the Participating Employer shall post to this Plan
on behalf of such Eligible Participant an Employer Nonelective Deferral as
described in subSection (b) below. For purposes of Employer Nonelective
Deferrals, an Eligible Participant is a Participant who has completed at least
six (6) consecutive months of service with the Employer.
     (b) Posting. The Employer Nonelective Deferral by a Participating Employer
for each Eligible Participant shall be an amount equal to the excess, if any, of
(1) over (2) where (1) is the amount of Employer Nonelective Deferral for the
period based on Compensation for such period and (2) is equal to the amount of
Pay Based Contribution made for the Eligible Participant by such Participating
Employer for the same period to the RSP. The Employer Nonelective Deferral shall
be posted to the Employer Savings Account of such Eligible Participant as of the
same date the Pay Based Contribution is made to the RSP.
     4.4 Retirement Bonus Account Deferral.
     (a) Frequency and Eligibility. For each Plan Year for which a Participant
makes a Bonus Deferral Election that is to be paid in the same manner as the
Employee Savings Deferral, the Participating Employer shall post to this Plan on
behalf of such Participant a Bonus Deferral. The Bonus Deferral for each AIP
Award equal to the amount of the Bonus Deferral Election shall be posted to the
Retirement Bonus Account of such Participant as of the same date the AIP Award
would otherwise have been paid to the Participant is posted.
     4.5 Fixed Date Bonus Account Deferral.
     (a) Frequency and Eligibility. For each Plan Year for which a Participant
makes a Bonus Deferral Election that is to be paid on a fixed date, the

12



--------------------------------------------------------------------------------



 



Participating Employer shall post to this Plan on behalf of each Participant
such Bonus Deferral. The amount of the Bonus Deferral Election shall be posted
to the Fixed Date Bonus Account of such Participant as of the date the AIP Award
would otherwise have been paid to the Participant.
ARTICLE V
ACCOUNTING FOR PARTICIPANTS’ ACCOUNTS AND FOR INVESTMENT FUNDS
     5.1 Individual Participant Accounting.
     (a) Account Maintenance. The Senior Vice President shall cause each
Participating Employer to reflect transactions involving amounts posted to the
Accounts for each Participant and the measurement of investment returns on
Accounts in accordance with this Plan. Investment returns during or with respect
to an Accounting Period shall be accounted for at the individual Account level
by “posting” such returns by each Participating Employer to each of the
appropriate Accounts of each affected Participant. Account values shall be
maintained in shares, units or dollars.
     (b) Trade Date Accounting and Investment Cycle. For any financial
transaction involving a change in the measurement of investment returns,
withdrawals or distributions to be processed as of a Trade Date, instructions
must be received by the Sweep Date and such instructions shall apply only to
amounts posted to the Accounts as of the Trade Date. Such financial transactions
in an Investment Fund shall be posted to a Participant’s Accounts as of the
Trade Date and based upon the Trade Date values. All such transactions shall be
effected on the Settlement Date (or as soon as is administratively feasible)
relating to the Trade Date as of which the transaction occurs.
     (c) Suspension of Transactions. Whenever the Senior Vice President
considers such action to be appropriate, the Senior Vice President, in his or
her discretion, may suspend the Trade Date.
     (d) Error Correction. The Senior Vice President may correct any errors or
omissions in the administration of this Plan by restoring or charging any
Participant’s Accounts with the amount that would be credited or charged to the
Accounts had no error or omission been made.
     5.2 Accounting for Investment Funds. The investment returns of each
Investment Fund shall be tracked in accordance with the procedures established
by the Plan’s recordkeeper. Investment income, earnings, and losses charged
against the Accounts shall be based solely upon the actual performance (net of
expenses and administrative charges) permitted under the Plan of each of the
Investment Funds for the period of time all or some portion of each of the
Accounts has been designated to use such Investment Fund as a measurement of
investment returns.

13



--------------------------------------------------------------------------------



 



ARTICLE VI
INVESTMENT FUNDS AND ELECTIONS
     6.1 Elections.
     (a) General. A Participant must make a separate Investment Election and
Conversion Election with respect to the Deferrals and Accounts.
     6.2 Investment of Deferrals.
     (a) Investment Election. Each Participant may designate the one or more
Investment Funds which will serve as a measurement of investment returns for
Deferrals posted to his or her Accounts (and the portion of such Accounts
attributable to such Deferrals). Each Investment Election shall apply
proportionately to all Deferrals based upon the relative amount of each.
     (b) Effective Date of Investment Election Change of Investment Election. A
Participant’s initial Investment Election will be effective with respect to a
Fund on the Trade Date which relates to the Sweep Date on which or prior to
which the Investment Election is received. A Participant’s Investment Election
shall continue in effect, notwithstanding any change in his or her Compensation
or his or her Deferral Percentage, until the effective date of a new Investment
Election. A change in Investment Election shall be effective with respect to a
Fund on the Trade Date which relates to the Sweep Date on which or prior to
which the Participant’s new Investment Election is received.
     6.3 Investment of Accounts.
     (a) Conversion Election. Notwithstanding a Participant’s Investment
Election, a Participant or Beneficiary may change the measurement of investment
returns of his or her Accounts by making a Conversion Election. Each Conversion
Election shall apply proportionately to all affected Accounts based upon the
relative balance of each.
     (b) Effective Date of Conversion Election. A Conversion Election to change
a Participant’s measurement of investment returns of his or her Accounts in one
Investment Fund to another Fund shall be effective with respect to such Funds on
and after the Trade Date which relates to the Sweep Date on which or prior to
which the Election is received. Notwithstanding the foregoing, to the extent
required by any provisions of an Investment Fund, the effective date of any
Conversion Election may be delayed or the amount of any permissible Conversion
Election may be reduced. Any Investment Election which has not been properly
completed will be deemed not to have been received.
     6.4 Procedures. The procedures, frequency and time deadlines for making an
Investment Election or Conversion Election shall be established by the Senior
Vice President.

14



--------------------------------------------------------------------------------



 



ARTICLE VII
VESTING AND FORFEITURES
     7.1 Fully Vested Deferral Accounts.
     Except as provided in Section 7.2 below, a Participant shall be fully
vested and have a nonforfeitable right to his or her Accounts at all times.
     7.2 Partially Vested Deferral Accounts. An Employee hired on or after
January 1, 2004 shall be subject to the vesting provisions of this Section 7.2.
An Employee hired prior to January 1, 2004 shall not be subject to the
provisions of this Section 7.2, even if the Employee did not become an Eligible
Employee until after December 31, 2003.
     (a) A Participant shall be fully vested and have a nonforfeitable right to
his or her Employer Savings Account only upon the occurrence of any one or more
of the following events:
     (1) Completion of at least a minimum number of Years of Vesting Service in
the Vesting Schedule, as described in subSection (b) below, for a 100%
nonforfeitable percentage.
     (2) Attainment of age 65.
     (3) Termination of Employment for reason of a Disability. For this purpose,
Disability means the incapacity of a Participant on account of bodily injury or
physical or mental disease which has been determined under the Social Security
or Railroad Retirement Act or under any plan of long-term disability insurance
provided by a third-party carrier, to entitle the Participant to disability
benefits.
     (4) Death while an Employee.
     (b) If a Participant has a Termination of Employment, the Participant shall
be vested and have a nonforfeitable right to his or her Employer Savings
Account, determined in accordance with the following Vesting Schedule:

          Years of Vesting Service   Nonforfeitable Percentage
Less than 1 year
    0 %
1 year but less than 2 years
    20 %
2 years but less than 3 years
    40 %
3 years but less than 4 years
    60 %
4 years but less than 5 years
    80 %
5 years or more
    100 %

15



--------------------------------------------------------------------------------



 



     (c) A forfeiture of a Participant’s nonvested Employer Savings Account
shall occur under the Plan as of a Participant’s Termination of Employment.
Forfeitures shall be used to reduce future Employer Savings Deferrals and
Employer Nonelective Deferrals that must be made by the Employer.
     (d) A Year of Service for Vesting shall have the same meaning as such term
is defined in the RSP.
     7.3 Retain Full Vesting. Notwithstanding anything in the Plan to the
contrary, once a Participant is fully vested in an Account, the Participant
shall always be fully vested in such Account.
ARTICLE VIII
WITHDRAWALS
     8.1 Withdrawals for Unforeseen Emergency.
     (a) Requirements. A Participant may request the withdrawal of any amount
from the portion of his or her Accounts (not in excess of the balance of such
Accounts) needed to satisfy a severe financial hardship. An unforeseen emergency
is a severe financial hardship of the Participant or his or her Beneficiary
resulting from: (1) an illness or accident of the Participant, Beneficiary or
either of their dependents (as defined in Section 152(a), or (2) the loss of the
Participant’s or Beneficiaries’ property due to a casualty, or (3) or other
similar extraordinary and unforeseen circumstances as a result of events beyond
the control of the Participant or Beneficiary. A distribution may not be made to
the extent that the emergency may be relieved through insurance or otherwise by
liquidation of such assets that would not cause a severe financial hardship or
by the cessation of deferrals under any other arrangement. Distributions will be
limited to the amount reasonably necessary to satisfy the emergency, including
any amounts necessary to pay any taxes or penalties reasonably anticipated to
result from the distribution.
     (b) Account Sources for Withdrawal. The withdrawal amount shall come only
from the following Accounts, in the following priority order:
      Fixed Date Bonus Account
      Retirement Bonus Account
      Employer Savings Account
Delta Transfer Account
      PepsiCo Transfer Account
     8.2 Withdrawal Processing.
     (a) Minimum Amount. There is no minimum payment for any type of withdrawal.

16



--------------------------------------------------------------------------------



 



     (b) Application by Participant. A Participant must submit a withdrawal
request to the Senior Vice President to apply for any type of withdrawal.
     (c) Approval by Senior Vice President. The Senior Vice President is
responsible for determining that a withdrawal request conforms to the
requirements described in this Section and notifying the Participating Employer
of any payments to be made in a timely manner. Any request to make a withdrawal
by the Senior Vice President may be approved only by disinterested members of
the Management Committee, or if none, the Compensation Committee.
     (d) Time of Processing. The Participating Employer shall process all
withdrawal requests within a reasonable period of time.
     (e) Medium and Form of Payment. The form of payment for withdrawals shall
be a single cash installment.
     (f) Investment Fund Sources. Within each Account used for funding a
withdrawal, amounts shall be taken by type of investment measurement in direct
proportion to the value of the Participant’s Accounts in each Investment Fund at
the time the withdrawal is made.
ARTICLE IX
DISTRIBUTIONS
     Benefits payable under this Plan shall be paid in the form and time
prescribed below.
     9.1 Form and Timing of Employee Savings Account and Employer Savings
Account Distributions. This Section shall govern the form and timing of
distributions of the Employee Savings Account and Employer Savings Account (and
PepsiCo Transfer Account directed to be treated the same as the Employee Savings
Account and Employer Savings Account) that begin on or after the Effective Date.
     (a) No Advance Election for Grandfathered Account: Subject to the next
sentence, a Participant described in this subSection shall be paid his or her
Grandfathered Account in the Installment Form of Payment for fifteen (15) years
commencing at the same time as he or she is paid his or her Retirement Benefit
under the Pension Plan. If a Participant has no Retirement Benefit under the
Pension Plan, his or her Grandfathered Account will be paid in the Installment
Form of Payment for fifteen (15) years commencing on the first day of the month
next following the month in which occurs the later of (1) his or her attainment
of age fifty-five (55); or (2) the sixth month anniversary of his or her
Termination of Employment.
     (b) No Advance Election for Non-Grandfathered Account. A Participant will
be paid in the Installment Form of Payment for fifteen (15) years commencing on
the first day of the month in which occurs the later of (1) his or

17



--------------------------------------------------------------------------------



 



her attainment of age fifty-five (55), or (2) the six (6) month anniversary of
his or Termination of Employment.
     (c) Advance Election in Effect:
     (d) Lump Sum Election: The Participant’s Employee Savings Account and
Employer Savings Account (and ERP Accounts, PepsiCo Transfer Account and Delta
Transfer Account directed to be treated the same as the Employee Savings Account
and Employer Savings Account) shall be paid as a single lump sum as of the first
of the month coincident with or next following the sixth month anniversary of
his or her Termination of Employment.
     (e) Installment Election: The Participant’s Employee Savings Account and
Employer Savings Account (and ERP Accounts, PepsiCo Transfer Account and Delta
Transfer Account directed to be treated the same as the Employee Savings Account
and Employer Savings Account) shall be paid in an Installment Form of Payment.
     9.2 Form and Timing of Retirement Bonus Account Distributions. This Section
shall govern the form and timing of distributions of the Retirement Bonus
Account that begin on or after the Effective Date.
     (a) No Advance Election for Grandfathered Bonus Accounts: Subject to the
next sentence, a Participant described in this subSection shall be paid his or
her Retirement Bonus Account in the Installment Form of Payment for fifteen
(15) years commencing at the same time as he or she is paid his or her
Retirement Benefit under the Pension Plan. If a Participant has no Retirement
Benefit under the Pension Plan, his or her Retirement Bonus Account will be paid
in the Installment Form of Payment for fifteen (15) years commencing on the
first day of the month next following the month in which occurs the later of
(1) his or her attainment of age fifty-five (55); or (2) the sixth month
anniversary of his or her Termination of Employment.
     (b) No Advance Election for Non-Grandfathered Bonus Accounts:
     (1) The Retirement Bonus Account shall be payable for fifteen (15) years
commencing on the first day of the month in which occurs the later of (1) his or
her attainment of age 55 or (2) the sixth month anniversary of his or her
Termination of Employment.
     (b) Advance Election in Effect: This subSection shall apply to a
Participant who has an Advance Election.
     (c) Lump Sum Election: If a Participant covered by this subSection has an
Advance Election to receive a single lump sum in effect, the Participant’s
Retirement Bonus Account shall be paid as a single lump sum as of the first of
the month coincident with or next following the sixth month anniversary of his
or her Termination of Employment.

18



--------------------------------------------------------------------------------



 



     (d) Installment Election: If a Participant covered by this subSection has
an Advance Election to receive an Installment Form of Payment in effect, the
Participant’s Retirement Bonus Account shall be paid in an Installment Form of
Payment.
     9.3 Form and Timing of Fixed Date Bonus Account Distributions.
     (a) Form: The form of payment of the balance of each Participant’s Fixed
Date Bonus Account for each Plan Year will be a single sum payment.
     (b) Timing: The Payment Date of the balance of a Participant’s Fixed Date
Bonus Account for each Plan Year shall be the fixed Payment Date selected by the
Participant on the Deferral Election Form for the Plan Year.
     9.4 Change or Revocation of Election for Grandfathered Accounts. A
Participant may make or change an Advance Election by filing a new Election that
meets the foregoing requirements. A Participant may make or revoke an Advance
Election only by filing a revocation that is received, pursuant to procedures
specified by the Senior Vice President, before the start of the calendar year
containing the Participant’s Termination of Employment, and at least six
(6) months before the Termination of Employment; provided, however, that the
Participant’s Grandfathered Fixed Date Bonus Account can only be changed in
accordance with the procedures described in Section 9.5 below.
     9.5 Change or Revocation of Election for Non-Grandfathered Accounts Fixed
Rate Bonus Account. The form of payment election is irrevocable, unless the
Participant executes a Payment Election Change Form as to either the time or
form of payment, or both. To be effective, the Payment Election Change Form must
be executed and filed pursuant to procedures specified by the Senior Vice
President at least twelve (12) months before the commencement of distributions
and the new form of payment must be at least five (5) full years later than the
previous selected form. For purposes of applying the five-year period described
above, the initial election of installment payments shall be treated as a single
payment. A Participant may execute a Payment Election Change Form at any time
provided that each such form meets the rules set out in this Section. The most
recently dated Payment Election Change Form selecting the timing and form of
payment applies.
     9.6 Transitional Election Changes for Non-Grandfathered Accounts.
Notwithstanding Section 9.5, pursuant to Internal Revenue Service Notice
2007-86, a Participant may elect prior to December 31, 2008, to change his or
her payment election to an alternate form of payment, or a payment period, or
both, without regard to the requirements of Section 9.5; provided however such
election may apply only to amounts that would not otherwise be payable in 2008
and may not cause an amount to be paid in 2008 that would not otherwise be
payable in 2008.
     9.7 Survivor Benefit of Accounts. Upon the death of a Participant, the
remaining balance in his or her Accounts shall be paid to the Participant’s
Beneficiary in

19



--------------------------------------------------------------------------------



 



a single sum on the last day of the third month following the death of the
Participant; provided however, if such payment will result in any portion of the
payment (or any other amount paid to such Beneficiary during the same Plan Year)
not being deductible by reason of Code Section 162(m), the Senior Vice President
may defer payment to a later Payment Date designated by it and such Accounts
shall continue to have investment returns measured under this Plan.
     9.8 Cashout Distributions. If, at a Participant’s Termination of
Employment, the aggregate value of the Participant’s Accounts (other than the
Fixed Date Bonus Account) is equal to or less than $20,000, the Senior Vice
President shall distribute to the Participant such Participant’s Accounts in a
single sum payment.
     9.9 PepsiCo Transfer Account. The timing and payment of the balance of a
PepsiCo Transfer Account shall be based upon the Participant’s elections in
effect on June 30, 1999, under the PepsiCo Executive Income Deferral Program and
any future election rights the Participant would have had under such program
with respect to the timing and form of payment of those accounts and in
accordance with applicable law on the date of distribution.
     9.10 Payment of Grandfathered Accounts Due to a Change of Control. On and
after a Change of Control involving the Participant’s Participating Employer and
notwithstanding any provision of the Plan to the contrary, in the event of a
Participant’s Termination of Employment within three (3) years of a Change of
Control, the balances of his or her Grandfathered Accounts maintained with
respect to that Participating Employer shall be paid in a lump sum on the first
day of the month following the sixth month anniversary of the Participant’s
Termination of Employment.
     9.11 Payment of Non-Grandfathered Accounts Due to a Change of Control.
Notwithstanding any provision of the Plan to the contrary, in the event of the
Participant’s involuntary Termination of Employment within two years of a Change
of Control or Participant’s voluntary Termination of Employment with Good Reason
within two years of a Change of Control involving the Participant’s
Participating Employer, the Participant’s Vested Non-Grandfathered Account shall
be paid in a lump sum on the first day of the month following the sixth month
anniversary of the Participant’s Termination of Employment.
     9.12 Delta Transfer for Account. The timing and payment of the Delta
Transfer Account shall be based on the election made by the Participant prior to
July 1, 2001 to receive either a lump sum payment or installment payments not to
exceed one hundred-twenty (120) installments. If the Participant did not make an
election, payment shall be made in a lump sum. A Participant may make a change
between these two options in accordance with Section 9.4.
     9.13 Payment of Grandfathered Account Due to an Investment Grade Rating
Change. Notwithstanding any provision of the Plan to the contrary, if either
(1) the Participating Employer, or (2) the Parent is rated below an Investment
Grade Rating, then the balance of a Participant’s Grandfathered Account
maintained with respect to

20



--------------------------------------------------------------------------------



 



that Participating Employer shall be paid immediately in a single lump sum to
the Participant. For purposes of this Section, Investment Grade Rating means a
rating either (a) at or above BBB by Standard & Poor’s Corporation, or (b) the
prevailing equivalent ratings at the time.
ARTICLE X
AMENDMENT
     10.1 Prior to a Change of Control. The Company reserves the right to amend
this Plan with respect to the Accounts of each Participating Employer from time
to time by action of the Compensation Committee, but without the written consent
of each Participant and Beneficiary of a deceased Participant, no such action
may reduce or relieve any Participating Employer or the Company of any current,
past or future obligation with respect to any balance of Accounts maintained by
such Participating Employer under this Plan for such Participant (or
Beneficiary) as of the date of such amendment, except (a) to the extent such
amendment is required by written opinion of counsel to the Company to avoid
recognition of income by a Participant or Beneficiary subject to federal income
taxation; or (b) is determined by the Senior Vice President to be a necessary
administrative amendment.
     In addition, the Senior Vice President, acting on behalf of the Company,
may amend, modify, change or revise the Plan, in whole or in part, or with
respect to all persons or a designated group of persons provided, however (a) no
such action may be taken if it could not have been adopted under this Section by
the Compensation Committee, (b) no such action may be taken if it causes a
change in the level or type of contributions to be made to the Plan or otherwise
materially increase the duties and obligations of any or all Employers with
respect to the Plans, and (c) no such action may amend Articles XI.
     10.2 After a Change of Control. This Plan may not be amended with respect
to the Accounts maintained by a Participating Employer following a Change of
Control for that Participating Employer without the consent of affected
Participants of such Participating Employer; however, this Section 10.2 will not
apply to the Accounts of Participants maintained by Participating Employers not
involved in a Change of Control.
ARTICLE XI
TERMINATION
     Notwithstanding Section 10.2, the Company, by action of the Compensation
Committee, reserves the right to terminate this Plan with respect to the
Accounts of each Participating Employer. Upon termination of the Plan, the
balance of Grandfathered Accounts maintained by such Participating Employer for
such Participant (or for a Beneficiary) shall be paid as soon as
administratively possible. Except as permitted under Section 409A of the Code,
installment distributions of Non-Grandfathered Accounts shall continue to be
paid until the first day of the month

21



--------------------------------------------------------------------------------



 



following the one year anniversary of the termination of the Plan, when the
remaining Non-Grandfathered Account shall be paid in a lump sum. All other
Non-Grandfathered Accounts shall be distributed in a lump sum on the first day
following the one year anniversary of the termination of the Plan, except if an
earlier date for payment is permitted under Section 409A of the Code.
ARTICLE XII
ADMINISTRATION
     12.1 Authority to Administer Plan. The Plan shall be administered by the
Senior Vice President, which shall have the authority to interpret the Plan and
issue such regulations as it deems appropriate. The Senior Vice President shall
maintain Plan records and make benefit calculations, and may rely upon
information furnished it by the Participant in writing, including the
Participant’s current mailing address, age and marital status. The Senior Vice
President’s interpretations, determinations, regulations and calculations shall
be final and binding on all persons and parties concerned.
     12.2 Facility of Payment. Whenever, in the Senior Vice President’s opinion,
a person entitled to receive any payment of a benefit or installment thereof
hereunder is under a legal disability or is incapacitated in any way so as to be
unable to manage his or her financial affairs, the Senior Vice President may
make payments to such person or to the legal representative of such person for
his or her benefit, or the Senior Vice President may apply the payment for the
benefit of such person in such manner as it considers advisable. Any payment of
a benefit or installment thereof in accordance with the provisions of this
Section shall be a complete discharge of any liability for the making of such
payment under the provisions of the Plan.
     12.3 Claims Procedure.
     (a) Definitions. For purposes of this Section 12.3, the following words or
phrases in quotes when capitalized will have the meaning set forth below:
     (1) “Adverse Benefit Determination” means a denial, reduction or the
termination of, or a failure to provide or make payment (in whole or in part)
with respect to a Claim for a benefit, including any such denial, reduction,
termination, or failure to provide or make payment that is based on a
determination of a Participant’s or Beneficiary’s eligibility to participate in
the Plan.
     (2) “Claim” means a request for a benefit or eligibility to participate in
the Plan, made by a Claimant in accordance with the Plan’s procedures for filing
Claims, as described in this Section 12.3.
     (3) “Claimant” is defined in Section 12.3.
     (4) “Notice” or “Notification” means the delivery or furnishing of
information to an individual in a manner that satisfies applicable

22



--------------------------------------------------------------------------------



 



Department of Labor regulations with respect to material required to be
furnished or made available to an individual.
     (5) “Relevant Documents” include documents, records or other information
with respect to a Claim that:
     (A) were relied upon by the Senior Vice President in making the benefit
determination;
     (B) were submitted to, considered by or generated for, the Senior Vice
President in the course of making the benefit determination, without regard to
whether such documents, records or other information were relied upon by the
Senior Vice President in making the benefit determination;
     (C) demonstrate compliance with administrative processes and safeguards
required in making the benefit determination; or
     (D) constitute a statement of policy or guidance with respect to the Plan
concerning the denied benefit for the Participant’s circumstances, without
regard to whether such advice was relied upon by the Senior Vice President in
making the benefit determination.
     (b) Procedure for Filing a Claim. In order for a communication from a
Claimant to constitute a valid Claim, it must satisfy the following paragraphs
(1) and (2) of this paragraph (b).
     (1) Any Claim submitted by a Claimant must be in writing on the appropriate
Claim form (or in such other manner acceptable to the Senior Vice President) and
delivered, along with any supporting comments, documents, records and other
information, to the Senior Vice President in person, or by mail postage paid, to
the address for the Senior Vice President provided in the Summary Plan
Description.
     (2) Claims and appeals of denied Claims may be pursued by a Participant or
an authorized representative of the Participant (each of whom will be referred
to in this Section as a “Claimant”). However, the Senior Vice President may
establish reasonable procedures for determining whether an individual has been
authorized to act on behalf of a Participant.
     (c) Initial Claim Review. The initial Claim review will be conducted by the
Senior Vice President, with or without the presence of the Claimant, as
determined by the Senior Vice President in its discretion. The Senior Vice
President will consider the applicable terms and provisions of the Plan and
amendments to the Plan, information and evidence that is presented by the

23



--------------------------------------------------------------------------------



 



Claimant and any other information it deems relevant. In reviewing the Claim,
the Senior Vice President will also consider and be consistent with prior
determinations of Claims from other Claimants who were similarly situated and
which have been processed through the Plan’s claims and appeals procedures
within the past 24 months.
     (d) Initial Benefit Determination.
     (1) The Senior Vice President will notify the Claimant of the Senior Vice
President’s determination within a reasonable period of time, but in any event
(except as described in paragraph (2) below) within 90 days after receipt of the
Claim by the Senior Vice President.
     (2) The Senior Vice President may extend the period for making the benefit
determination by 90 days if it determines that such an extension is necessary
due to matters beyond the control of the Plan and if it notifies the Claimant,
prior to the expiration of the initial-90 day period, of circumstances requiring
the extension of time and the date by which the Senior Vice President expects to
render a decision.
     (e) Manner and Content of Notification of Adverse Benefit Determination.
     (1) The Senior Vice President will provide a Claimant with written or
electronic Notice of any Adverse Benefit Determination, in accordance with
applicable Department of Labor regulations.
     (2) The Notification will set forth in a manner calculated to be understood
by the Claimant:
     (A) The specific reason or reasons for the Adverse Benefit Determination;
     (B) Reference to the specific provision(s) of the Plan on which the
determination is based;
     (C) Description of any additional material or information necessary for the
Claimant to perfect the Claim and an explanation of why such material or
information is necessary; and

24



--------------------------------------------------------------------------------



 



     (D) A description of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the Claimant’s right to
bring a civil action under Section 502(a) of ERISA following an Adverse Benefit
Determination on review.
     (f) Procedure for Filing a Review of an Adverse Benefit Determination.
     (1) Any appeal of an Adverse Benefit Determination by a Claimant must be
brought to the Senior Vice President within 60 days after receipt of the Notice
of the Adverse Benefit Determination. Failure to appeal within such 60-day
period will be deemed to be a failure to exhaust all administrative remedies
under the Plan. The appeal must be in writing utilizing the appropriate form
provided by the Senior Vice President (or in such other manner acceptable to the
Senior Vice President); provided, however, that if the Senior Vice President
does not provide the appropriate form, no particular form is required to be
utilized by the Participant. The appeal must be filed with the Senior Vice
President at the address listed in the Summary Plan Description.
     (2) A Claimant will have the opportunity to submit written comments,
documents, records and other information relating to the Claim.
     (g) Review Procedures for Adverse Benefit Determinations.
     (1) The Senior Vice President will provide a review that takes into account
all comments, documents, records and other information submitted by the Claimant
without regard to whether such information was submitted or considered in the
initial benefit determination.
     (2) The Claimant will be provided, upon request and free of charge,
reasonable access to and copies of all Relevant Documents.
     (3) The review procedure may not require more than two levels of appeals of
an Adverse Benefit Determination.
     (h) Timing and Notification of Benefit Determination on Review. The Senior
Vice President will notify the Claimant within a reasonable period of time, but
in any event within 60 days after the Claimant’s request for review, unless the
Senior Vice President determines that special circumstances require an extension
of time for processing the review of the Adverse Benefit Determination. If the
Senior Vice President determines that an extension is required, written Notice
will be furnished to the Claimant prior to the end of the initial 60-day period
indicating the special circumstances requiring an extension of time and the date
by which the Senior Vice President expects to render the determination on
review, which in any event will be within 60 days from the end of the initial
60-day period. If such an extension is necessary due to a failure of the
Claimant to submit the information necessary to decide the Claim, the period in
which the

25



--------------------------------------------------------------------------------



 



Senior Vice President is required to make a decision will be tolled from the
date on which the notification is sent to the Claimant until the Claimant
adequately responds to the request for additional information.
     (i) Manner and Content of Notification of Benefit Determination on Review.
     (1) The Senior Vice President will provide a written or electronic Notice
of the Plan’s benefit determination on review, in accordance with applicable
Department of Labor regulations.
     (2) The Notification will set forth:
     (A) The specific reason or reasons for the Adverse Benefit Determination;
     (B) Reference to the specific provision(s) of the Plan on which the
determination is based;
     (C) A statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to and copies of all Relevant Documents; and
     (D) A statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA following an Adverse Benefit Determination on review.
     (j) Management Committee. Notwithstanding anything in this Section 12.3 to
the contrary, the Senior Vice President may delegate any or all of his or her
duties under this Section 12.3 with respect to any Claimant’s Claim to the
Management Committee, at any time during the appeals process.
     (k) Statute of Limitations. No cause of action may be brought by a Claimant
who has received an Adverse Benefit Determination later than two years following
the date of such Adverse Benefit Determination.
     12.4 Notices to Participants, Etc. Any notice, report or statement given,
made, delivered or transmitted to a Participant or any other person entitled to
or claiming benefits under the Plan will be deemed to have been duly given, made
or transmitted when sent via messenger, delivery service, facsimile or mailed by
first class mail with postage prepaid and addressed to the Participant or such
person at the address last appearing on the records of the Senior Vice
President. A Participant or other person may record any change of his or her
address from time to time by following the procedures established by the Senior
Vice President.
     12.5 Notices to Senior Vice President. Any written direction, notice or
other communication from Participants or any other person entitled to or
claiming benefits under the Plan to the Senior Vice President will be deemed to
have been duly given,

26



--------------------------------------------------------------------------------



 



made or transmitted either when delivered to such location as will be specified
upon the forms prescribed by the Senior Vice President for the giving of such
direction, notice or other communication or when otherwise received by the
Senior Vice President.
ARTICLE XIII
PARTICIPATING EMPLOYERS
     13.1 Adoption. Each Employer, with the approval of the Senior Vice
President, may adopt the Plan for its Eligible Employees who become
Participants. To the extent Accounts are funded by a Participating Employer with
respect to a Participant who is an Eligible Employee of that Participating
Employer, the liability for payment of those Accounts, plus income and losses
deemed credited thereto under this Plan, will be solely that of such
Participating Employer. A Participating Employer may adopt the Plan by action of
their board of directors or any delegate of such board.
     13.2 Transfers of Employment. If a Participant becomes an Eligible Employee
of another Participating Employer, new Accounts will be created for the
Participant while an Eligible Employee of the new Participating Employer. Each
Participating Employer will be responsible for maintaining and funding the
Accounts accrued while the Participant was an Eligible Employee with that
Participating Employer, plus income and losses deemed credited thereto under
this Plan.
     13.3 Withdrawal from Plan. Each Participating Employer, by action of its
board of directors or its delegate, may withdraw from participation in the Plan
with the approval of the Senior Vice President. Upon withdrawal, Eligible
Employees of that Participating Employer will cease to be Eligible Employees. On
and after the effective date of such withdrawal, the withdrawing Employer will
continue to be treated as a Participating Employer but only with respect to the
Accounts accrued by its Participants while they were Eligible Employees, plus
income and losses credited thereto under this Plan, and will continue to be
solely liable to such Participants for such Accounts.
ARTICLE XIV
MISCELLANEOUS PROVISIONS
     14.1 Finality of Determination. The determination of the Senior Vice
President as to any disputed questions arising under this Plan, including
questions of construction and interpretation shall be final, binding, and
conclusive upon all persons.
     14.2 Expenses. The expenses of administering this Plan shall be borne by
each Participating Employer, as determined by the Senior Vice President.
     14.3 Indemnification and Exculpation. The Senior Vice President and his or
her delegates, members of the Management Committee, its agents and officers,
directors and employees of the Company and each Participating Employer shall be
indemnified and held harmless by the Company and each Participating Employer
against and from any and all loss, cost, liability, or expense that may be
imposed upon or reasonably

27



--------------------------------------------------------------------------------



 



incurred by them in connection with or resulting from any claim, action, suit,
or proceeding to which they may be a party or in which they may be involved by
reason of any action taken or failure to act under this Plan and against and
from any and all amounts paid by them in settlement (with the Participating
Employer’s written approval) or paid by them in satisfaction of a judgment in
any such action, suit, or proceeding. The foregoing provision shall not be
applicable to any person if the loss, cost, liability, or expense is due to such
person’s gross negligence or willful misconduct.
     14.4 Funding. While all benefits payable under this Plan with respect to
Participants of a Participating Employer constitute general corporate
obligations, the Company may establish a separate irrevocable grantor Trust for
the benefit of all Participants, which Trust shall be subject to the claims of
the general creditors of each Participating Employer in the event of such
corporation’s insolvency, to be used as a reserve for the discharge of that
Participating Employer’s obligations under this Plan to its Participants. Any
payments made to a Participant under the separate Trust for his or her benefit
shall reduce dollar for dollar the amount payable to the Participant from the
general assets of the Participating Employer. The amounts payable under this
Plan shall be reflected on the accounting records of the Participating Employer
with respect to its Participants but shall not be construed to create or require
the creation of a Trust, custodial, or escrow account, except as described above
in this Section. No Participant (or Beneficiary of a Participant) shall have any
right, title, or interest whatever in or to any investment reserves, Accounts,
or funds that the Participating Employer may purchase, establish, or accumulate
to aid in providing benefits under this Plan. Nothing contained in this Plan,
and no action taken pursuant to its provisions, shall create a Trust or
fiduciary relationship of any kind between the Company, a Participating
Employer, the Parent or Compensation Committee and a Participant, Beneficiary or
any other person. Neither a Participant nor Beneficiary shall acquire any
interest greater than that of an unsecured, general creditor. Neither the
Company, the Parent nor another Participating Employer will have any liability
for the Accounts of Participants of a different Participating Employer, nor will
the assets of any Trust held for the benefit of the Company or another
Participating Employer be used to pay the benefits of Participants of a
different Participating Employer.
     14.5 Corporate Action. The Company, through the authority vested in the
Board of Directors, has appointed the Compensation Committee to act on behalf of
the whole Board of Directors of the Company. Therefore, any action required of
or permitted by the Company under this Plan shall be by resolution of the
Compensation Committee or any person or persons authorized by resolution of such
Compensation Committee.
     Further, the Board of Directors has appointed the Senior Vice President and
has enabled him or her to have the power and authority to administer the Plan,
to the extent delegated to such person in the Plan. The Senior Vice President
has the power to amend the Plan, as set forth in Section 10.1.
     14.6 Interests not Transferable. Accounts payable under the Plan or the
right to receive future benefits under the Plan shall not be subject in any
manner to

28



--------------------------------------------------------------------------------



 



anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
charge, garnishment, execution, or levy of any kind, either voluntary or
involuntary, and any attempt to anticipate, alienate, sell, transfer, assign,
pledge, encumber, charge or otherwise dispose of any right to benefits payable
hereunder, including any assignment or alienation in connection with a divorce,
separation, child support or similar arrangement, shall be null and void and not
binding on a Participating Employer. A Participating Employer shall not in any
manner be liable for, or subject to, the debts, contracts, liabilities,
engagements or torts of any person entitled to benefits hereunder.
     14.7 Effect on Other Benefit Plans. Amounts credited or paid under this
Plan shall not be considered to be Compensation for the purposes of a qualified
Pension Plan maintained by any Participating Employer. The treatment of such
amounts under other employee benefits plans shall be determined pursuant to the
provisions of such plans.
     14.8 Legal Fees and Expenses. After a Change of Control, the Participating
Employer involved in the Change of Control shall pay all reasonable legal fees
and expenses which the Participant or a Beneficiary may incur as a result of the
Participating Employer’s contesting the validity, enforceability or the
Participant’s interpretation of, or determinations made under, this Plan or the
Trust with respect to Accounts funded by that Participating Employer.
     14.9 Deduction of Taxes from Amounts Payable.
     (a) Distribution. The Participating Employer shall deduct from the amount
to be distributed such amount as the Participating Employer, in its sole
discretion, deems proper to protect the Participating Employer against liability
for the payment of death, succession, inheritance, income, or other taxes, and
out of money so deducted, the Participating Employer may discharge any such
liability and pay the amount remaining to the Participant, the Beneficiary or
the deceased Participant’s estate, as the case may be.
     (b) Withholding. The Participating Employer may withhold whatever taxes
(including FICA, state or federal taxes) it, in its sole discretion, deems
proper to protect the Participating Employer against liability for the payment
of such withholding taxes and out of the money so deducted, the Participating
Employer may discharge any such liability. Withholding for this purpose may come
from any wages due to the Participant, or if none, from the Participant’s
Accounts hereunder.
     14.10 Facility of Payment. If a Participant or Beneficiary is declared an
incompetent or is a minor and a conservator, guardian, or other person legally
charged with his or her care has been appointed, any benefits to which such
Participant or Beneficiary is entitled shall be payable to such conservator,
guardian, or other person legally charged with his or her care. The decision of
the Senior Vice President in such matters shall be final, binding, and
conclusive upon the Company, Participating Employer and upon each Participant,
Beneficiary, and every other person or party

29



--------------------------------------------------------------------------------



 



interested or concerned. The Company, Participating Employer, Compensation
Committee, Management Committee and Senior Vice President shall not be under any
duty to see to the proper application of such payments.
     14.11 Merger. This Plan shall be binding and enforceable with respect to
the obligation of each Participating Employer against any successor to such
Participating Employer by operation of law or by express assumption of the Plan,
and such successor shall be substituted hereunder for the Participating
Employer.
     14.12 Compliance with Code Section 409A. The Plan is intended, and shall be
construed, to comply with Code Section 409A to avoid the excise tax penalties,
interest penalties, and income inclusion rules of Code Section 409A.
Notwithstanding any provisions of this Plan to the contrary, in the event a
Participant becomes a specified person, as defined in Code Section 409A, no
payment shall be made until the six (6) month anniversary following the date the
Participant has a Termination of Employment.
     14.13 Gender and Number. Except when the context indicates to the contrary,
when used herein, masculine terms shall be deemed to include the feminine, and
singular the plural.
     14.14 Invalidity of Certain Provisions. If any provision of this Plan shall
be held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions hereof and this Plan shall be construed and enforced
as if such provisions, to the extent invalid or unenforceable, had not been
included.
     14.15 Headings. The headings or articles are included solely for
convenience of reference, and if there is any conflict between such headings and
the text of this Plan, the text shall control.
     14.16 Notice and Information Requirements. Except as otherwise provided in
this Plan or as otherwise required by law, no Participating Employer shall have
any duty or obligation to affirmatively disclose to any Participant or
Beneficiary, nor shall any Participant or Beneficiary have any right to be
advised of, any material information regarding any Participating Employer, or at
any time prior to, upon or in connection with the Participating Employer’s
purchase, or any other distribution or transfer (or decision to defer any such
distribution) of any assets or common stock of a Participating Employer.

30



--------------------------------------------------------------------------------



 



     14. 17 Governing Law. Except to the extent preempted by federal law, this
Plan shall be governed by the laws of the State of Delaware.
     IN WITNESS WHEREOF, the Company has caused this Plan to be signed by its
duly authorized officer and adopted this 30th day of December 2008, effective
January 1, 2008.

            PepsiAmericas, Inc.

      By:   /s/ Anne D. Sample         Its: Executive Vice President of Human
Resources  

31



--------------------------------------------------------------------------------



 



         

AMENDMENT NO. 1
TO THE
PEPSIAMERICAS, INC.
EXECUTIVE DEFERRED COMPENSATION PLAN
AS AMENDED AND RESTATED
EFFECTIVE AS OF JANUARY 1, 2008
     Pursuant to the authority retained by PepsiAmericas, Inc. (the “Company”)
under Section 10.1 of the PepsiAmericas, Inc. Executive Deferred Compensation
Plan (the “Plan”), the Company hereby amends the Plan in the following manner:
     1. Section 7.2 Partially Vested Deferral Accounts shall be amended by
inserting a new subsection (a)(5), to read as follows:
     (5) Change of Control, as defined in Section 1.10 of the Plan for
Non-Grandfathered Accounts, but only if such Participant is an Employee as of
the date of the Change in Control.
     2. This Amendment No. 1 shall be effective on the date written below.
Dated and effective this 30th day of June, 2009.

            PEPSIAMERICAS, INC.
        By:   /s/ Anne D. Sample         Title: Executive Vice President  of
Human Resources     

 